United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 03-41536
                          Conference Calendar



JOSE SANTOS GALLEGOS,

                                      Petitioner-Appellant,

versus

JONATHON DOBRE, Warden,

                                      Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:01-CV-158
                         --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Jose Santos Gallegos, federal prisoner #18816-077, appeals

from the district court’s dismissal of his 28 U.S.C. § 2241

petition.   Gallegos argues that the district court erred by

holding that his 28 U.S.C. § 2241 petition was subject to

dismissal because it did not warrant application of the “savings

clause” set forth in 28 U.S.C. § 2255.

     Because Gallegos’s claim fails to meet the requisite

standard, the “savings clause” is not applicable to Gallegos’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41536
                                  -2-

28 U.S.C. § 2241 petition.    See Reyes-Requena v. United States,

243 F.3d 893, 904 (5th Cir. 2001).    Accordingly, the district

court’s judgment is AFFIRMED.